Citation Nr: 1147385	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-06 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for narcolepsy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from January 1963 to March 1975, with a period of active duty for training (ACDUTRA) in the Army National Guard occurring prior to active duty enlistment.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2011, the Veteran failed to appear for a Board hearing at the RO.  The Board considers his hearing request withdrawn.  

In the decision below, the Board has determined that new and material evidence has been received to reopen the previously denied claim of service connection for narcolepsy.  Additional evidentiary development, however, is necessary prior to further consideration of the merits of the claim.  Thus, a remand is required with respect to the issue of service connection for narcolepsy.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 



FINDINGS OF FACT

1.  A Board decision of June 1979 denied service connection for narcolepsy.  The decision is final.  

2.  Evidence received since the last final decision of record, which denied service connection for narcolepsy, relates specifically to an unestablished fact necessary to substantiate the claim; it raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

New and material having been received, the claim for service connection for narcolepsy is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for narcolepsy.  Additionally, the evidence of record supports a grant of the claim for entitlement to service connection for narcolepsy.  Therefore, no further development is needed with respect to the aspect of the appeal decided herein.

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Certain chronic disorders, to include organic disorders of the nervous system, will be presumed to have been incurred in service if manifest to a compensable degree within the first post-service year.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for narcolepsy was denied by the Board in June 1979.  The Board determined that there was no medical evidence showing that the Veteran had narcolepsy at any time during or since service.  The decision is final.  

The Veteran has now come forth seeking to reopen his claim, alleging that new and material evidence exists.  On this, the Board agrees.  Indeed, in support of his claim, the Veteran identified that he has been in receipt of benefits from the Social Security Administration (SSA).  Records from that federal agency, received subsequent to the Board's denial, indicate that the Veteran had been evaluated for narcolepsy within a few years from his discharge from the U.S. Air Force.  Specifically, a December 1978 private medical report included a diagnosis of possible narcolepsy, with a July 1979 private assessment confirming this diagnosis.  Later post-service medical records, dated in 1993, established that the Veteran needed regular neurologic care for narcolepsy.  

This evidence is new, in that the records had not been identified or obtained before the Board's final decision of record, and it is material, in that in establishing a current diagnosis of narcolepsy, it relates to an unestablished fact necessary to substantiate the underlying appeal.  See 38 C.F.R. § 3.156.  Accordingly, the case is reopened.   


ORDER

New and material evidence having been received, the application to reopen the claim of service connection for narcolepsy is granted.


REMAND

The Veteran was scheduled for a VA examination in March 2009.  In February 2009, the Veteran requested that his examination be rescheduled because he was incarcerated and would not be released until March 2010.  The RO continued to deny the claim.  

The last medical evidence of narcolepsy is an August 1993 medical report from the Veteran's private physician.  In light of his March 2010 release date, the Veteran should be scheduled for another VA examination to determine whether he currently has narcolepsy.  

Accordingly, the case is REMANDED for the following action 

1.  Contact the Veteran and ask that he provide the information necessary to obtain complete records of treatment of narcolepsy for the period from 1993 to the present.  After obtaining any necessary authorization for the release of information, the RO should request such records.

2.  The Veteran should be afforded a VA medical examination for the purpose of identifying the nature and etiology of any current narcolepsy.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether any narcolepsy is causally related to the appellant's active service or any incident therein, including the in-service treatment for sleeping problems. 

3.  After conducting any additional development deemed necessary, the RO should reconsider the issue on appeal.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an opportunity to respond. 

The case should then be returned to the Board for appropriate appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


